                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

TANNOR PARTNERS CREDIT FUND,
LP, as assignee of Chapter 7 Trustee
LYNN L. TAVENNER,

      Plaintiff/Judgment Creditor,
v.                                                Case No.: 8:18-mc-91-T-17AAS

TOMISHO SDN BHD,

      Defendant/Judgment Debtor,
______________________________________/

                                        ORDER

      Tannor Partners Credit Fund (“Tannor”), as assignee of Chapter 7 Trustee

Lynn L. Tavenner (“Tavenner”), moves the court, pursuant to Rule 69 of the Federal

Rules of Civil Procedure, and Florida Statutes § 77.01 et seq., to issue writs of

garnishment on W.S. Badcock Corporation (Doc. 2) and Badcock’s Economy Furniture

Store (Doc. 3) (collectively, “Badcock”).

      Rule 69 provides that a money judgment is enforced by a writ of garnishment.

Fed. R. Civ. P. 69(a)(1). “The procedure on execution . . . must accord with the

procedure of the state where the court is located, but a federal statute governs to the

extent it applies.” Id. Florida law provides a right to a writ of garnishment to

judgment creditors to help satisfy a money judgment. Fla. Stat. § 77.01. To obtain a

writ of garnishment, the judgment creditor must file a motion stating the amount of

the judgment. Fla. Stat. § 77.03. The writ must direct the garnishee to answer the

writ within twenty days and state the amount named in the judgment creditor’s
motion. Fla. Stat. § 77.04.

      The United States Bankruptcy Court for the Eastern District of Virginia

entered judgment in favor of Tavenner and against Tomisho SDN BHD (“Tomisho”),

in the amount of $168,663.50, plus $293.00 in costs and post-judgment interest. (Doc.

1). According to the instant motions, the judgment remains due and owing and

continues to accrue post judgment interest. Tannor, as assignee of Chapter 7 trustee

Tavenner, alleges Badcock is indebted to Tomisho or its parent or subsidiary entities,

or has in its possession, or control, goods, monies, chattels, effects, or other tangible

or intangible personal property belonging to Tomisho.

      Accordingly, the Motions for Writ of Garnishment (Docs. 2, 3) are GRANTED.

The Clerk of Court shall issue the writs of garnishment to each of the named Badcock

garnishees using the forms attached to the motions. (Docs. 2-3, 3-3). The writs shall

include copies of the following: (1) the corresponding motion, (2) the instant order, and

(3) the Registration of Foreign Judgment (Doc. 1).

      ORDERED in Tampa, Florida on November 5, 2018.




                                           2
